El Juez Asociado Señor Hutchison,
emitió la opinión deí tribunal.
Román Borges y su esposa, Remedio Cruz Landráu, excep-*839donaron la demanda en cobro de crédito Mpotecario por la vía ordinaria, presentada contra ellos como deudores hipo-tecarios, y contra las personas qne de ellos adquirieron y sus causáhabientes, actuales dueños de la finca hipotecada. Los motivos de la excepción fueron: primero, indebida acumu-lación de partes demandadas; segando, indebida acumula-ción de acciones; y tercero, falta de hechos suficientes para determinar una cansa de acción contra los deudores hipote-carios. El juez de distrito declaró sin lugar la excepción en lo que al segundo fundamento se refería, pero la sostuvo por los motivos primero y tercero. Luego denegó una moción de nuevo juicio y declaró sin lugar la demanda.
 Al sostener la excepción previa de indebida acumulación de partes demandadas y de falta de hechos suficientes para determinar una causa de acción contra los deudores hipotecarios, y al negar la moción de reconsideración, el juez de distrito se basó en el caso de Malgor & Cía. v. Clivillés & Cía., Sucrs., 42 D.P.R. 457. La doctrina del caso de Malgor, en tanto en cuanto tiende a sostener estas resoluciones, fué abandonada en Luyando v. Díaz, ante, pág. 691, y en Fernández v. Luyando, ante, pág. 687.
En el presente caso, Ja demandante alegó: la concesión de un préstamo de $2,000 a Román Borges y su esposa; la existencia de un convenio de pagar el mismo con intereses al 10 por ciento; la falta de pago; el otorgamiento de una hi-poteca para garantizar dicho pago y una suma adicional de $150 para costas, desembolsos y honorarios de abogado en caso de litigio; y ventas sucesivas de distintas partes de la finca hipotecada a otros demandados. Se solicitaba se dic-tase una sentencia mancomunada y solidaria por cierta suma de dinero; la venta de la finca hipotecada; y mandamiento de ejecución en caso de que hubiese un déficit, el cual sería diligenciado sobre otros bienes de los demandados, por el im-porte de tal déficit.
Puede admitirse que no habiéndose hecho alegación al-guna respecto a la existencia de una obligación personal asu-*840mida por los actuales dueños de la finca hipotecada, la deman-dante no tendría derecho a una sentencia por deficiencia (deficiency judgment) contra estos demandados. Empero, los hechos relatados sostendrían una sentencia por deficiencia contra los deudores hipotecarios Borges y su esposa. El caso de Fernández v. Luyando, supra, sirve de autoridad para la consecución de tal sentencia en un pleito ejecutivo ordinario.

La sentencia apelada debe ser revocada y devolverse el caso para ulteriores procedimientos no inconsistentes con esta opinión.